ORDER
Scott Thornton sued his former employer, Omni Glass and Paint, alleging a bizarre conspiracy in which Omni hired a group of people called “Devine Intervention” to drug him and “extract his DNA” in an attempt to imprison him “through the revocation of [his] probation.” The district court dismissed Thornton’s complaint for lack of subject matter jurisdiction because Thornton failed to show that his claim was based on federal law or involved a dispute between citizens of dif*558ferent states. See 28 U.S.C. §§ 1331, 1332.
The district court was correct. A frivolous suit can be dismissed for lack of subject matter jurisdiction if the factual circumstances alleged in the complaint cannot constitute a violation of federal law. United Phosphorus, Ltd. v. Angus Chem. Co., 322 F.3d 942, 950 (7th Cir.2003) (en banc). Thornton’s allegations are nonsensical and frivolous, so there can be no basis for jurisdiction. See Williams v. Aztar Ind. Gaming Corp., 351 F.3d 294, 299-300 (7th Cir.2003).
AFFIRMED.